t c memo united_states tax_court dane marie smiley and richard dean smiley petitioners vv commissioner of internal revenue respondent docket no filed date dané marie smiley and richard dean smiley pro_se reid m huey for respondent memorandum opinion powell special_trial_judge respondent determined deficiencies in petitioners' and federal income taxes and accuracy-related_penalties under sec_6662' as follows penalty year deficiency sec_6662 a dollar_figure sec_771 big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue - - the issues are whether petitioners are entitled to deductions for alleged expenses_incurred in the construction of a home for the mother of petitioner richard dean smiley petitioner and whether petitioners are liable for the sec_6662 penalties the facts may be summarized as follows petitioners resided in blaine minnesota at the time the petition was filed before_1984 petitioner had manufactured bedroom furniture in petitioner sold the business and began constructing single unit houses in petitioner quit that business and became a house husband in petitioner entered into an agreement with his mother whereby he agreed to construct a house for her in detroit lakes minnesota according to petitioner his mother owned a lot in detroit lakes that she gquit-claimed to him on date petitioner and his mother entered into a written contract whereby petitioner sold the lot and a house built new to her for dollar_figure the closing date specified was date petitioner commenced construction on the house in date sometime in date the partially built house was severely damaged ina storm petitioner allegedly had insurance on the house the insurance_company however has not paid for the storm damage apparently petitioner continued to work on the house on date petitioner and his mother executed another document called a bid whereby petitioner estimated that the storm damage would cost dollar_figure to repair petitioner has no workups either of the original cost of constructing the house or of the estimated repair expenses petitioner did not have any documentation for the subcontracting work according to petitioner he estimated the following expenses materials dollar_figure employee wages dollar_figure and travel meals_and_lodging dollar_figure petitioner is not licensed as a contractor plumber or electrician it is unclear when the house was completed or if in fact the property had been conveyed to him when petitioner reconveyed the property to his mother petitioner testified that over the years to his mother paid him dollar_figure but he did not know how much or when the payments were made petitioners did not report any of these payments on their federal_income_tax returns for the years in issue on date petitioner filed a mechanic's lien against the property in the amount of dollar_figure petitioner allegedly drove from his home to detroit lakes each week on schedules c filed with the and returns petitioners reported no income and claimed the following expenses car truck expenses dollar_figure dollar_figure legal expenses big_number big_number office expenses repairs maintenance --q- big_number travel big_number big_number meals entertainment big_number big_number utilities -0- other expenses big_number big_number big_number ‘for and petitioner claimed total meal expenses of dollar_figure and dollar_figure respectively and reduced those figures by percent see sec_274 with regard to the car and truck expenses petitioner allegedly drove a chrysler automobile to and from the construction site he computed the mileage between his home and detroit lakes and multiplied that figure by the number of trips he made each year he then added the mileage he estimated was incurred while working in detroit lakes petitioner did not maintain contemporaneous logs or records of his mileage the meal expenses were also estimated and petitioner has no records of these expenses the travel_expenses were presumably for lodging while in detroit lakes petitioner has no receipts canceled checks or other documentation of these expenses the legal expenses allegedly were incurred in seeking advice concerning petitioner's suit against the insurance_company to recover damages from the date storm petitioner has no documentation of these expenses and claims that the attorneys with whom he consulted would not provide corroborating evidence - - with respect to the utility expenses petitioner produced telephone bills in the name of his mother helen smiley for telephone service at detroit lakes from february through date there is no information as to who paid these expenses or when they were paid there is no documentation concerning the other expenses claimed respondent disallowed the expenses for lack of substantiation and also contends that the claimed expenses were not incurred in an activity entered into for profit discussion sec_162 allows deductions for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business under sec_274 however a taxpayer may not deduct the use of a passenger_vehicle and lodging and meal expenses unless he or she substantiates the amount of the expense the time and place of the travel and the business_purpose of the travel with adequate_records or sufficient evidence corroborating his or her statement see miner v commissioner tcmemo_1999_358 generally to meet the 'adequate records' requirements of sec_274 a taxpayer shall maintain an account book diary log statement of expense trip sheets or similar record sec_1_274-5t temporary income_tax regs fed reg -- - date petitioner did not maintain any such records’ and he has not otherwise properly substantiated the expenses claimed for car and truck travel and meals with regard to the other schedule c expenses claimed there is also no substantiation as far as the explanation that the attorneys he consulted would not provide receipts etc it is unpersuasive similarly there are no substantiating receipts canceled checks etc with regard to the other expenses claimed respondent's determinations are sustained it also should be noted that generally expenses associated with the building or improvement of a house must be capitalized if incurred in a profit-seeking activity see 795_f2d_832 9th cir affg tcmemo_1984_475 w c a n miller dev co v commissioner c see also sec_263a these expenses if in fact they were incurred by petitioner were directly attributable to the construction of the house since the sale of the house to petitioner's mother did not occur during either of the years before the court even if the claimed expenses had been substantiated they would not be allowable as ordinary and petitioner provided a so-called mileage log that he constructed just before the trial allegedly based on receipts that he did not produce this does not meet the adequate_records requirement - necessary expenses of a trade_or_business during the years in issue in light of the above we find it unnecessary to explore whether or not petitioner's home building activity was entered into for profit we note however that there is a strong suggestion that petitioner's primary motivation seems to have been the building of a house for his mother rather than making a profit respondent also determined that petitioners are liable for accuracy-related_penalties under sec_6662 for and for negligence sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 petitioners argue that they employed a qualified_tax return preparer and any errors were due to the return preparer in some circumstances reliance upon a qualified return preparer may alleviate a taxpayer's liability for penalties see 91_tc_396 affd without - - published opinion 940_f2d_1534 9th cir sec_1 b income_tax regs the taxpayer must advise the preparer of all facts that are relevant to the tax treatment of an item see sec_1_6664-4 income_tax regs see also ellwest stereo theatres inc v commissioner tcmemo_1995_610 the advice must not be based upon unreasonable factual or legal assumptions see sec_1_6664-4 income_tax regs there is nothing in this record indicating that petitioners advised the return preparer of all the facts and circumstances surrounding the expenses claimed moreover petitioner's recordkeeping was nonexistent we sustain respondent's determinations as to the penalties under sec_6662 decision will be entered for respondent
